COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00057-CR


EDWARD WIX III                                                        APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1398394W

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      Appellant Edward Wix III attempts to appeal from his conviction for theft of

property under $1,500 with two prior convictions. Wix pleaded guilty pursuant to

a plea bargain, and in accordance with the plea bargain, the trial court sentenced

him to six months’ confinement in state jail. The trial court’s certification of his




      1
       See Tex. R. App. P. 47.4.
right to appeal states that this case “is a plea-bargain case, and the defendant

has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On February 20, 2015, we notified Wix that this appeal may be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before March 2, 2015, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No response has

been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).

                                                   PER CURIAM

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 2, 2015




                                         2